Citation Nr: 1646402	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-27 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2. Entitlement to service connection for a low back disability.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a liver disability, to include infectious hepatitis.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to personal assault.

6. Entitlement to service connection for right-ear hearing loss.

7. Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to January 1977 and December 1977 to November 1978. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which determined that new and material evidence sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for right ankle and low back disabilities and a liver disability characterized by infectious hepatitis had not been received.  The RO denied service connection, in pertinent part, for hearing loss, a seizure disorder, and an acquired psychiatric disorder, to include PTSD, to include as secondary to personal assault.

In August 2016, the Veteran testified via video-conference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for a right ankle disability; a liver disability, to include infectious hepatitis; an acquired psychiatric disorder, to include PTSD, to include as secondary to personal assault; right-ear hearing loss; and a seizure disorder, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a July 1988 rating decision, the RO denied service connection for a nervous disorder; the Veteran did not perfect an appeal.

2. In a September 1997 rating decision, the RO denied service connection for low back and right ankle disabilities and hepatitis; the Veteran did not perfect an appeal.

3. Additional evidence has been received since the July 1988 and September 1997 RO rating decisions that relates to unestablished facts necessary to substantiate the previously denied claims of entitlement to service connection for a nervous disorder, low back and right ankle disabilities, and hepatitis.

4. The Veteran's low back disability has been diagnosed to include degenerative joint disease, or arthritis, which has existed continuously since separation from service.


CONCLUSIONS OF LAW

1. The July 1988 RO rating decision that denied service connection for a nervous disorder is final and binding based on the evidence then of record.  38 U.S.C.A.       § 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.160 (d), 20.302 (2015).

2. The September 1997 RO rating decision that denied service connection for low back and right ankle disabilities and hepatitis is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.160 (d), 20.302 (2015).

3. The criteria are met for reopening the previously denied claims of entitlement to service connection for a nervous disorder, now captioned as an acquired psychiatric disorder, to included PTSD, to include as secondary to personal assault; low back and right ankle disabilities; and hepatitis.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.156, 3.159 (2015).

4. The requirements for service connection for a low back disability, diagnosed to include degenerative joint disease, or arthritis, are met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1133, 5103, 5107 (West 2002 & Supp. 2015); 38 C.F.R.             §§ 3.102, 3.159, 3.304, 3.307. 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108. 

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  VA must evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The July 1988 RO decision denied the Veteran's claim of entitlement to service connection for a nervous disorder, as he did not report for a VA examination.  The Veteran did not appeal.  The September 1997 RO rating decision denied the claims of entitlement to service connection for low back and right ankle disabilities and hepatitis on the basis that there was no clinical evidence of a right ankle disability, or hepatitis; and that there was no evidence of a relationship between the Veteran's current low back disability and his in-service complaints. 

The relevant evidence of record at that time of the above-noted rating decisions included the Veteran's statements and his in-service and post-service treatment records.  Within one year of the RO's July 1988 and September 1997 rating decisions, the Veteran did not express disagreement with the decisions, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate periods.  See 38 C.F.R. § 3.156 (b); Bond, 659 F.3d 1362; see also Buie, 24 Vet. App. 242, 251-52.  As such, the RO rating decisions became final.

Since the time of the RO's July 1988 and September 1997 rating decisions, relevant additional evidence, to include additional statements of the Veteran and his updated VA treatment records, and reports of VA examinations, has been added to the claims file. 

As to the Veteran's previously denied claim of entitlement to service connection for a nervous disorder, now captioned as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, to include as secondary to personal assault, of record is an August 2011 VA examination report that includes the examiner's negative etiological opinion.  As to the Veteran's previously denied claim of entitlement to service connection for a low back disability, of record is a September 2011 VA examination report that includes the examiner's negative etiological opinion.  As to the Veteran's previously denied claim of entitlement to service connection for a right ankle disability, of record is June 2011 VA treatment record indicating right ankle pain.  As to the Veteran's previously denied claim of entitlement to service connection for a liver disability, to include infectious hepatitis, of record is the Veteran's statements made during his August 2016 Board hearing that he did not know if he had a liver disability, to include infectious hepatitis, that was related to his reported in-service hepatitis. 

In determining that the evidence submitted since the July 1988 and September 1997 RO rating decisions was both new and material; the Board took cognizance of whether the evidence could, if the claims were reopened, reasonably result in the substantiation of the claims with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.  In this case, VA may assist the Veteran by obtaining sufficient etiological opinions as to his acquired psychiatric disorder, to included PTSD, to include as secondary to personal assault, right ankle disability, and liver disability, to include infectious hepatitis.  As to the Veteran's liver disability claim, the Board has reviewed the VA treatment records associated with the claims file, which include results of numerous blood tests, however, the Board is unable to determine if such blood tests reveal residuals of any hepatitis or any liver disability, to include infectious hepatitis.  Further development pursuant to Shade is not required as to the Veteran's claim of entitlement to service connection for a low back disability, as his lay statements as to continuous symptoms since service and the diagnosis of degenerative joint disease, or arthritis, are sufficient to grant the claim.  Id. 

As the Board has determined that new and material evidence has been received as to the Veteran's claims, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  However, as will be discussed below, further development is required prior to the Board's review of the merits of the claims, beyond that of the claim of entitlement to service connection for a low back disability granted herein.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

For purposes of 3.303(b), where a Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, he can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  Arthritis is listed as a chronic condition under 38 C.F.R. § 3.309(a).  Therefore, any arthritis disability can be granted service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.303(b).  In addition, such may be presumed to have been incurred in service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider all lay assertions of record.  A layperson is competent to report on the onset and continuity of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran asserts entitlement to service connection for a low back disability; during his September 2011 VA examination, he reported an in-service injury pulling ropes on his ship in the early part of his military career, and during his August 2016 Board hearing, he reported that he was injured during an assault when he was thrown down a flight of stairs.  During his March 1997 VA examination, the Veteran reported low back since 1975.  The Veteran is competent to report that he experienced low back pain during and since separation from service, and there is no evidence that he is not credible in this regard.  Layno, 6 Vet. App. 465, 470; 38 C.F.R. § 3.159(a)(2).

The Veteran's service treatment records indicate that on three occasions in January 1975, he reported low back pain and was diagnosed with strain on two of those occasions.  He was treated for low back pain in March 1975, April 1975, September 1975, December 1975, November 1976, and February 1978.  His Reports of Medical Examination and History are silent for diagnosis of a low back disability.

In as early as February 1997, the Veteran was diagnosed during VA treatment with low back pain, secondary to degenerative joint disease.  On VA examination in September 2011, the examiner confirmed that the Veteran had degenerative joint disease, diagnosed by X-ray examination.  The examiner offered a negative etiological opinion, and reasoned that there were in-service low back complaints, with one diagnosis, and post-service low back symptoms and injuries, with moderate degenerative joint disease found in 1997, without evidence that any abnormal gait from an in-service strain would have altered his spinal alignment.  

Based on the forgoing, there is probative evidence of a current low back disability, diagnosed to include degenerative joint disease, or arthritis, and probative evidence of in-service low back pain and at least one diagnosed condition.  While the VA examiner provided a negative etiological opinion, it appears that the opinion was made without consideration of any continuous low back symptoms since service; symptoms reported by the Veteran and deemed probative evidence by the Board.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331, at 1337-39.  The Board thus finds that service connection for a low back disability, diagnosed to include degenerative joint disease, or arthritis, is warranted.


ORDER

Service connection for a low back disability, diagnosed to include degenerative joint disease, or arthritis, is granted.


REMAND

The Veteran asserts that his acquired psychiatric disorder, to include PTSD, to include as secondary to personal assault, was incurred during service.  In a September 2007 statement, the Veteran reported that he was seen during service for hearing voices and seeing things and asserted that such was not an attempt to get out of service, that he wanted to stay in service and worked on his reading and writing skills in order to pass the test to stay. 

His service treatment records dated in May 1974 indicate that the Veteran complained of nerves and was diagnosed with nervous tension.  In February 1976, the Veteran complained of fear from auditory and visual hallucinations, and reported experiencing such just before entry into service.  He asserted that as he became more frightened, his hallucinations were harder to control.  The treatment provider noted the Veteran's in-service discipline problems and decreased performance.  No psychiatric diagnosis was recorded and the treatment provider noted that the Veteran had child-like manipulation in an underlying anti-social personality.  Subsequent in-service psychiatric evaluation in February 1976 indicates that the Veteran was diagnosed with situational adjustment reaction, in resolution, and the examiner noted that visions and voices were normal cultural expressions of fear and nervousness.  The Veteran was discharged from service for unsuitability. 

In as early as March 1988, the Veteran complained of nervousness during VA treatment.  In May 2006, during VA treatment, the Veteran was diagnosed with mood disorder, second to his general medical condition, specifically; sleep apnea, and personality disorder.  VA treatment records dated in December 2008 indicate that the Veteran was diagnosed with dementia and mood disorder attributed to his general medical condition.  During VA treatment in December 2010, he was diagnosed with depressed mood, and during VA treatment in April 2011, he was diagnosed with mood disorder.  During VA treatment in December 2011, it appears that the Veteran was diagnosed with PTSD.

On VA examination in August 2011, the examiner reported that it was not possible to differentiate what symptoms reported were attributable to a specific diagnosis, including personality disorder and dementia, as well as other noted diagnoses, including posttraumatic brain syndrome and poly-substance abuse disorder.
The Veteran reported and the examiner considered his pre-service and in-service history to include reported chaos, including both physical problems and psychosocial distress.  The Veteran reported that during service he was "left for dead" and beat up and pistol-whipped and tied up to the ship.  He reported that he impregnated both his girlfriend and wife at the same time, his marriage failed, and his father was ill.  The examiner noted the Veteran's in-service report of experiencing hallucinations prior to service.  The Veteran reported that he was harassed and the target of disciplinary actions during service.  

The examiner reported that the Veteran's behavior was inappropriate before, during, and after his military career resulting in school problems, legal problems, and expulsion from the military on the basis of his "defective attitudes."  The examiner opined that adjustment disorders occurred in response to stressful life events, and it is more likely than not that the Veteran's current mental disorder is a separate and distinct condition and more likely than not began prior to his military service and would have persisted at a similar degree regardless of his involvement in the military.

The August 2011 VA opinion is inadequate, as the examiner did not comment on the Veteran's mood disorder or depression, diagnosed during the appellate period, or offer a sufficient opinion as to any pre-existing acquired psychiatric disorder.  On remand, the AOJ should afford the Veteran a new VA examination in order to determine the etiology of any acquired psychiatric disorder found present.

The Veteran asserts that his right ankle disability is related to service.  During his August 2016 Board hearing, he reported that he injured right ankle during service when he was assaulted and fell on ship and was thrown down a flight of stairs.  He reported that he was put in a cast from his ankle to his hip, for three-to-four months.  

His service treatment records dated in September 1976 indicate that he reported ankle pain.  While the RO has considered this a complaint of right ankle pain, the Board seeks any medical comment as to whether such was noted as right or left ankle pain, as it appears that the hand-written notation is of left ankle pain.  No diagnosis was made.  An August 1997 addendum to the March 1997 VA examination report, conducted by a private provider, indicates that X-ray studies of the right ankle revealed an old fracture.  It is unclear if the Veteran has a right ankle disability, a diagnosis of the same is not included in his VA problem lists, however, during VA treatment in June 2011, he reported ankle pain.  On remand, the AOJ should afford the Veteran a VA examination in order to determine the etiology of any right ankle disability found present.

The Veteran asserts that his liver disability, to include infectious hepatitis, is related to service.  In a September 2007 statement, the Veteran reported that he got hepatitis while serving overseas, but that he did not know how; and that he drank the water.  He also reported that during service he had to give a lot of blood for blood tests.  During his August 2016 Board hearing, the Veteran reported that he did not know if he had any form of hepatitis or residuals thereof.  He asserted that he had been diagnosed with infectious hepatitis or a liver condition during service, but did not know which type, and denied any exposure to bodily fluids during service.  The Veteran's service treatment records are silent for any complaint, treatment, or diagnosis of a liver disability, to include infectious hepatitis, however, he underwent testing during service in approximately December 1976 to rule out hepatitis and results of such are not associated with the records.

As noted above, the Board has reviewed the VA treatment records associated with the claims file, which include results of numerous blood tests, however, the Board is unable to determine if such blood tests reveal residuals of any hepatitis or any liver disability, to include infectious hepatitis.  On remand, the AOJ should afford the Veteran a VA examination in order to determine the etiology of any liver disability, to include infectious hepatitis, found present.

The Veteran is in receipt of service connection for left-ear hearing loss and tinnitus.  However, the evidence of record does not include results of any audiological testing revealing right-ear hearing loss severe enough to be considered a disability.  38 C.F.R. §  3.385 (2015).  The Veteran's last VA examination was in July 2011, and during his August 2016 Board hearing, he asserted that his right-ear hearing acuity has worsened since that time.  On remand, the AOJ should afford the Veteran a new VA audiological examination to determine the severity of his right-ear hearing loss.

The Veteran, during his August 2016 Board hearing, asserted that his seizure disorder was related to service on the basis that he incurred seizures during service.  He reported that while he was lying in his barracks, he had seizures, but did not know what they were and did not seek treatment.  He also asserted that he was assaulted during service, hit between the eyes with a baseball bat, and was found unconscious.  He reported his post-service treatment for seizures and noted that he was taking two medications to treat such. 

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of any seizures.  VA treatment records dated in December 2004 indicate that the Veteran was treated for the onset of seizures, thought to be related to withdrawal from prescription medication.  In March 2008, a VA treatment provider noted that VA neurology consultation revealed what was most likely a complex partial seizure, the last one occurring in November 2005.  During VA treatment in June 2011, a VA treatment provider noted that although it would be difficult to prove, he felt that the Veteran had an underlying seizure disorder, likely idiopathic complex partial seizures with secondary generalization, despite non-paroxysmal electroencephalograms (EEGs).  During VA psychiatric treatment in September 2013, the treatment provider diagnosed the Veteran, as an Axis III diagnosis, with seizure disorder.  On remand, the AOJ should afford the Veteran a VA examination to determine the presence of any seizure disorder during the appellate period and the etiology of the same. 

The most recent VA treatment records associated with the claims file are dated in March 2016 from the VA Medical Center (VAMC) in Chillicothe, Ohio, and in April 2014 from the VAMC in Columbus, Ohio, and in April 2015 from the VAMC in Cleveland, Ohio; and on remand, the AOJ should obtain the Veteran's updated VA treatment records.

As noted above, the Veteran asserts that he was hospitalized in service and was casted for three or four months.  It does not appear that his service treatment records are not complete; however, it is possible that records of any hospitalization were separately stored.  On remand, the AOJ should attempt to locate any outstanding in-service hospitalization records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's updated VA treatment records maintained by the VAMCs in Chillicothe, Columbus, and Cleveland, Ohio, dated since March 2016, April 2014, and April 2015, respectively.

2. Obtain and associate with the claims file, by contacting any appropriate sources of federal records, any outstanding service treatment records, to include any clinical records, reflecting hospitalization for casting of the right leg for three to four months, or any other hospitalization related to injuries incurred by the Veteran.

3. Thereafter, afford the Veteran a VA examination with an appropriate examiner to determine the etiology of any acquired psychiatric disorder found present and/or present during the appellate period, including, but not limited to, an adjustment disorder, dementia, depression, mood disorder, and PTSD.  All indicated tests and studies should be completed.  

The clinician must render the following opinions: 

A. Whether it is clear and unmistakable (obvious or manifest) that any current psychiatric disorder pre-existed the Veteran's active service? 

B. If so, whether it is clear and unmistakable (obvious or manifest) that any current psychiatric disorder was not aggravated by active service beyond its natural progression, considering the Veteran's in-service psychiatric complaints and lay statements describing in-service stress with his family life and disciplinary actions, as well as his lay statements describing a personal assault?

C.  Is it at least as likely as not (i.e., 50% or greater probability) that any current acquired psychiatric disorder, including, but not limited to, adjustment disorder, dementia, depression, mood disorder, and/or PTSD had its clinical onset during service or is otherwise related to service, considering the Veteran's in-service psychiatric complaints and lay statements describing in-service stress with his family life and disciplinary actions, as well as his lay statements describing a personal assault?

4. Afford the Veteran a VA examination with an appropriate examiner to determine the etiology of any right ankle disability present during the appellate period.  All indicated tests and studies should be completed.  

(a) The examiner should opine as to whether the Veteran currently has a right ankle disability, considering his June 2011 report during VA treatment of ankle pain and his prior August 1997 findings of an old fracture on X-ray examination.

(b) If the Veteran has a right ankle disability, the examiner should comment as to the in-service notation of ankle pain in September 1976, and report as to whether such appears to be a notation of right or left ankle pain.  

(c) If the Veteran has a right ankle disability, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's right ankle disability began during active service, or is related to any incident during active service, considering his lay statements of in-service right ankle pain, and lay statements of an in-service assault wherein he fell aboard ship and was thrown down a flight of stairs and was casted for months.

(d) If the Veteran is diagnosed with a right ankle disability that includes arthritis, the examiner should opine as to whether it is at least as likely as not that the Veteran's arthritis of the right ankle was manifest to a compensable degree by November 1979, one year after his separation from service, considering his prior August 1997 findings of an old fracture on X-ray examination. 

5. Afford the Veteran a VA examination with an appropriate examiner to determine the etiology of any liver disability, to include infectious hepatitis, present during the appellate period.  All indicated tests and studies should be completed.  

If the Veteran is diagnosed with such, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's liver disability, to include infectious hepatitis, began during active service, or is related to any incident during active service, considering his in-service testing to rule out hepatitis and his lay statements describing exposure to drinking water overseas and repeated in-service blood tests.

6. Afford the Veteran a VA examination with an appropriate examiner to determine if he has right-ear hearing loss severe enough to be considered a disability under 38 C.F.R. § 3.385. 

7. Afford the Veteran a VA examination with an appropriate examiner to determine the etiology of any seizure disorder present during the appellate period.  All indicated tests and studies should be completed.  

(a) The examiner should opine as to whether the Veteran currently has a seizure disorder, or has had a seizure disorder since 2010, considering reports of prior testing and the Veteran's lays statements that he is taking two medications to control his seizures.  If the examiner determines that the Veteran does not have a seizure disorder, he or she should comment on the diagnoses of record, including idiopathic complex partial seizures with secondary generalization, seizure disorder, posttraumatic brain injury, and traumatic brain injury.  If the examiner determines that the Veteran does not have a seizure disorder, he or she should comment on whether such is due to medication use, without which would result in seizures.

(b) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any current seizure disorder began during active service, or is related to any incident during active service, considering the Veteran's lay statements of in-service seizure symptoms during service, as well as his psychiatric complaints that included auditory and visual hallucinations, and lay statements of an in-service personal assault wherein he was hit between the eyes with a baseball bat and lost unconscious.

8.  With respect to all of the above examinations, the claims file, to include a copy of this Remand, should be made available to the examiners for review, and the examiners should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state and also explain why an opinion cannot be provided, as merely stating this will not suffice.

9. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


